ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-101, recommending the disbarment of THEODORE W. DAUNNO of CLIFTON, who was admitted to the bar of this State in 1975 and who was transferred to disability inactive status by Order of the Court filed December 20, 2001;
And THEODORE W. DAUNNO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
*234And the Court having determined because of the nature of respondent’s illness not to rule on the recommendation of final discipline at this time;
And good cause appearing;
It is ORDERED that THEODORE W. DAUNNO remain on disability inactive status until the further Order of the Court; and it is further
ORDERED that THEODORE W. DAUNNO continue to comply with Rule 1:20-20 dealing with attorneys on disability inactive status.